Title: No. 13., 10 January–31 December 1775
From: Committee of Merchants
To: States General



[“Extract from a Memorial presented to the States General in 1775 by a Committee of the Merchants engaged in the Whale Fishery,” printed above, Document II in the present group, where extract is identified (see note 1). In addition to the text there employed a PrC is in DLC: TJ Papers, 60: 10457, in Blackwell’s hand save for “No. 13.” inserted by TJ at head of text; Tr of text as submitted with TJ’s report is in DNA: RG 59, Record of Reports of Thomas Jefferson. Another text of the extract, differing from these in its inclusion of Coxe’s marginal notes, is in DLC: TJ Papers, 2: 211–2 (also in Blackwell’s hand).]
